IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael A. Lerman,                       :
                          Petitioner     :
                                         :
               v.                        :          No. 1362 C.D. 2017
                                         :
State Horse Racing Commission,           :
                      Respondent         :


                                       ORDER

               NOW, September 6, 2018, upon consideration of petitioner’s

application for reargument, the application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge